Citation Nr: 9934727	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  92-56 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an organic 
gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  He was a prisoner of war (POW) of the German 
government from March 1944 to April 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1991 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  Prior to January 1999, the veteran's 
claims file was transferred to the Reno, Nevada, RO for 
further adjudication.  

The veteran's claim for service connection for an organic 
gastrointestinal disorder was previously remanded to the RO 
in February 1993, October 1994, and April 1996, for further 
development to include obtaining medical treatment records 
and VA examinations.  


FINDINGS OF FACT

1. The veteran's spastic colon, gastritis, and alternating 
constipation and diarrhea are service-connected 
manifestations of the veteran's psychiatric disability, 
which is evaluated as 100 percent disabling, effective 
February 4, 1991.  

2. The record contains no competent medical evidence 
providing a nexus between the veteran's diagnoses of 
diverticulosis or hiatal hernia and any incident of 
service, including the residuals of POW internment.  


CONCLUSION OF LAW

The claim of entitlement to service connection for an organic 
gastrointestinal disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

A report of physical examination in August 1945 showed no 
gastrointestinal abnormalities.  The veteran's separation 
medical examination in September 1945 noted no abnormalities 
of the gastrointestinal system.  The report of examination 
noted complaints of stomach distress, indigestion, vomiting 
and diarrhea since liberation from a POW camp.  

VA examinations in November 1946 and May 1949 noted no 
abnormalities of the digestive system.  The veteran reported 
complaints of a stomach condition, requiring a diet free of 
fats and starches, due to starvation while a POW. 

In June 1946, the veteran filed an initial claim for VA 
benefits for service connection for a stomach condition due 
to POW internment in Germany.  The veteran reported that he 
was hospitalized in Belgium upon release from 
POW imprisonment in April 1945.  By rating decision in 
January 1947, the RO denied service connection for stomach 
trouble.  

The record contains numerous VA treatment records and 
gastrointestinal examinations reporting diagnoses of 
diverticulosis, spastic colitis, and diverticula disease of 
the sigmoid colon with spasm.  The veteran reported 
complaints of alternating cycles of constipation and 
diarrhea.  Gastrointestinal series in October 1977 noted the 
development of a sliding hiatus hernia with no appreciable 
reflux.  

The veteran was hospitalized in April 1991 for upper 
gastrointestinal hemorrhage probably secondary to hemorrhagic 
erosive gastritis.  Prior to admission the veteran had 
vomited blood and reported black bowel movements.  Abdominal 
series show bowel gas pattern within normal limits without 
evidence of bowel obstruction.  Upper gastrointestinal series 
showed tertiary contractions of the esophagus and a small 
diverticulum associated with the distal aspect of the 
duodenum.  

A VA examination was conducted in June 1991.  The veteran 
stated that during his POW internment he suffered dysentery 
and extreme weight loss.  The examiner noted that the 
veteran's medical condition was a direct result of 
psychological stress.  The veteran complained of alternating 
diarrhea and constipation, and gastritis, and the examiner 
stated that such was connected to his nerves.  The veteran 
stated that his private doctor believed that his 
gastrointestinal illness was stress related.  The examiner 
provided diagnostic impressions of psychological factors 
affecting physical condition, and spastic colon and gastritis 
related to above.  The examiner stated that, although the 
veteran's gastric symptoms wax and wane, apparently his 
gastritis had become more problematic.  The examiner noted 
that the former diagnosis of conversion disorder was changed 
to psychological factors affecting physical condition, under 
the revised criteria in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV), but the illness remained the 
same.  

At a hearing before an RO hearing officer in December 1991, 
the veteran testified that he had erratic bowel movements, 
which affected his sleep at night.  Transcript, p. 3.  

In February 1993, the Board remanded the veteran's claim for 
further development including private and VA medical 
treatment records, VA psychiatric and gastrointestinal 
examinations, and a social and industrial survey.  

A VA examination was conducted in June 1993 and the examiner 
noted review of the veteran's claims file.  The veteran 
reported periods of alternating constipation and diarrhea and 
a single episode of hematemesis and melena in April 1991.  
The examiner noted that there had been no recurrence of 
gastrointestinal bleeding since that time.  The examiner 
provided impressions of psycho-physiological gastrointestinal 
disorder by history, rule-out spastic colitis; and history of 
upper gastrointestinal bleeding of unclear etiology.  

In October 1994, the Board again remanded the veteran's claim 
and instructed the RO to attempt to conduct a complete 
examination by a board-certified specialist in 
gastrointestinal disease, to ascertain the present nature of 
any organic disorder.  

By rating decision in July 1995, the RO granted an increased 
evaluation of 100 percent for the veteran's psychological 
factors affecting gastrointestinal condition with PTSD 
symptoms, effective from February 4, 1991.  

A VA examination for the digestive system was conducted in 
June 1996.  The veteran reported alternating constipation and 
diarrhea.  A diagnosis of epigastric and abdominal pain and 
discomfort compatible with spastic colon was reported.  

A VA consultation for spastic colon and abdominal angina was 
conducted in July 1996.  The veteran reported a history of 
alternating constipation and diarrhea with current epigastric 
tenderness with gasiness and bloating.  The examiner stated 
that he believed that the veteran's symptom description was 
multi-factorial, having the possibility of some cardiac 
component or gastroesophageal reflux disease.  

In April 1996, the Board again remanded the veteran's claim 
for further development to include obtaining medical 
treatment records and a VA gastrointestinal examination.  The 
record contains complete medical records from the VA medical 
center and treatment records from Kaiser Permanente.  

A VA fee basis examination was conducted in March 1999.  The 
veteran reported complaints of constipation, but denied any 
blood in the stool, heartburn, or reflux symptoms.  The 
examiner noted that recent barium enema revealed 
diverticulosis of the colon and an upper gastrointestinal 
series revealed a small sliding hiatal hernia with very mild 
reflux of doubtful clinical significance.  Physical 
examination showed no masses or organomegaly of the abdomen.  
The examiner provided diagnostic impressions of constipation 
secondary to diverticulosis of the colon, and asymptomatic 
hiatal hernia by history.  In an addendum to the examination, 
dated in April 1999, the examiner noted that he had reviewed 
the veteran's records, including the claims file, and had no 
changes to make to his final diagnoses.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Where a veteran is a POW and it is established that the 
veteran was interned or detained for not less than 30 days, 
the diseases listed in 38 C.F.R. § 3.309(c) shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.30.  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The Federal Circuit held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

The veteran has a service-connected psychiatric disability, 
originally diagnosed as anxiety neurosis and granted a 30 
percent evaluation effective from September 24, 1945.  By 
rating decision in March 1954, the diagnosis was amended to 
conversion reaction and the evaluation reduced to 10 percent, 
effective May 4, 1954.  By rating decision in June 1971, the 
diagnosis was amended to conversion reaction with spastic 
colon, with a 30 percent evaluation, effective from November 
9, 1970.  By rating decision in March 1973, the evaluation 
was increased to 50 percent, effective from May 17, 1971.  
Due to changes in DSM-IV, the diagnosis was amended to 
psychological factors affecting gastrointestinal condition, 
by rating decision in August 1991.  By rating decision in 
July 1995, the RO granted an increased evaluation of 100 
percent for psychological factors affecting gastrointestinal 
condition with PTSD symptoms, effective from February 4, 
1991.  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code, 
which represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d) (1998).  The veteran 
requested an increased evaluation for his service-connected 
psychiatric condition, and that issue was remanded to the RO 
by the Board in February 1993 and October 1994.  The RO 
rating decision in July 1995 was a full grant of the benefits 
claimed by the veteran, as a 100 percent evaluation was 
granted for the entire appeals period.  The veteran's spastic 
colon and gastritis are manifestations of this disorder and 
were considered in the evaluation of such. 

Thus, the Board must consider whether the veteran has 
submitted evidence of an organic gastrointestinal disorder 
separate from the gastrointestinal manifestations of the 
veteran's service-connected psychiatric disability.  The 
veteran's diagnosis of spastic colon and gastritis with 
symptoms of alternating constipation and diarrhea were noted 
by the VA examiner in June 1991 to be symptomatic of the 
veteran's nervous disorder.  

The veteran has also been diagnosed with diverticulosis and a 
hiatal hernia.  The veteran's service medical records note 
complaints similar to the symptomatology of the 
gastrointestinal disorders related to the veteran's 
psychiatric disability, but no diagnoses of diverticulosis or 
hiatal hernia.  Neither diverticulosis nor hiatal hernia is a 
disability subject to the presumption of service connection 
for former POWs under 38 C.F.R. § 3.309(c).  

Hiatal hernia was first noted on gastrointestinal series in 
October 1977, more than thirty years after discharge from 
service.  Diverticulosis was first noted on gastrointestinal 
examination and sigmoidoscopy in October 1972, more than 
twenty-five years after discharge from active military 
service.  The record contains no competent medical evidence 
providing a nexus between these diagnoses and any incident of 
the veteran's active military service, including the 
veteran's condition as a result of POW internment, and 
complaints of gastrointestinal problems during service 
following release from a POW camp.  In addition, there is no 
competent medical evidence indicating that the veteran's 
diverticulosis or hiatal hernia is secondary to his service-
connected gastrointestinal manifestations of psychiatric 
disability.  Without competent evidence of nexus between any 
incident of service and the veteran's current nonservice-
connected gastrointestinal disabilities, his claim cannot be 
well grounded.  

The Board notes that the veteran's claim for service 
connection for an organic gastrointestinal disorder has been 
previously remanded to the RO three times-in February 1993, 
October 1994, and April 1996.  Each time, the Board requested 
a VA examination be conducted to determine the nature and 
etiology of any gastrointestinal disorder, specifically 
whether any gastrointestinal disorder was related to the 
veteran's experiences as a POW.  The Board further notes that 
although VA examinations were performed in June 1993, June 
1996, and March 1999, none of the examiners provided an 
opinion as to whether the veteran's current gastrointestinal 
complaints were related to his experiences as a POW.  
In general, when remand orders are not complied with, the 
Board errs in failing to insure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

However, the United States Court of Appeals for Veterans 
Claims (known as the United Stated Court of Veterans Appeals 
prior to March 11, 1999) (hereinafter, "the Court") and the 
United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") have held that 
38 U.S.C. § 5107(a) requires that, if a well-grounded or 
plausible claim has not been submitted, there is no duty on 
the part of VA to assist in the claim's full development.  
See Morton v. West, 12 Vet. App. 477, 480 (1999).  Based 
on the explicit statutory language, structure, and purpose, 
the Court states that it has discerned a congressional intent 
to create a chronological process whereby appellants who have 
met the requisite burden, and only those appellants, are 
entitled to the benefit of VA's duty to assist.  In Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998), the Federal Circuit expressly upheld 
this interpretation of section 5107(a) and the 
"chronological relationship" it establishes.  As the Board 
finds that the veteran's claim is not well grounded, there is 
no duty to assist him in full development of his claim.  
Therefore, it would be contrary to both regulation and 
precedent court decisions to again remand the claim to 
complete the development requested in previous remands. 

The Board recognizes that, although there is no duty to 
assist in a claim's full development, if a well-grounded 
claim has not been submitted, see Morton, 12 Vet. App. at 
480, the Court has held that there is some duty to inform the 
veteran of the evidence necessary for the completion of an 
application for benefits, under 38 U.S.C.A. § 5103 (West 
1991), even where the claim appears to be not well grounded.  
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  The 
appellant has not identified any medical evidence that has 
not been submitted or obtained, which would support a 
well-grounded claim.  Thus, VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for an organic 
gastrointestinal disorder is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

